DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Lu et al. [US 20110155598 A1] teaches a reticle POD, comprising a top cover, a bottom cover, and a plurality of supporting components deployed in the four corners of the bottom cover, the supporting component comprising: a base body perpendicularly assembled, on two sides of which being disposed with mounting blocks; a pair of elastic elements respectively placed on the base body; a pair of leading elements connecting respectively to the horizontal extension of the elastic elements and then extending lengthwise to form a tip, a first bevel and a second bevel being formed on the side of the tip located on the inner side of the base body; a supporting base plate, the first and the second ends of which being connected to the second bevel of the 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a reticle pod having a positioning member as claimed, more specifically, the reticle POD comprising a plurality of positioning members arranged in a shutting direction and disposed on at least two edges of the lid, respectively, the positioning members each comprising a connecting portion, a correcting portion and a guiding slope portion, the connecting portion being connected to the edges of the lid, wherein the correcting portion has an end connected to the connecting portion and extending in the shutting direction and an opposing end connected to the guiding slope portion, the guiding slope portion having a slope extending outward, in combination with the other elements required by claim 1.
	With regard to claim 10, the prior art of record does not anticipate nor render obvious to one skilled in the art a reticle pod having a positioning member as claimed, more specifically the reticle POD comprising a plurality of positioning members arranged in a shutting direction and disposed on at least two edges of the base, respectively, the positioning members each comprising a connecting portion, a correcting portion and a guiding slope portion, the connecting portion being connected to the edges of the lid, wherein the correcting portion has an end connected to the connecting portion and extending in the shutting direction and an opposing end connected to the guiding slope portion, the guiding slope portion having a slope extending outward, in combination with the other elements required by claim 10.
	Claims 2-9 are allowable by virtue of their dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882